                                      Case 3:20-cv-02731-VC Document 709 Filed 09/21/20 Page 1 of 10



                             1     Susan E. Coleman (SBN CA 171832)
                                   E-mail: scoleman@bwslaw.com
                             2     BURKE, WILLIAMS & SORENSEN, LLP
                                   444 South Flower Street, Suite 2400
                             3     Los Angeles, CA 90071-2953
                                   Tel: 213.236.0600 Fax: 213.236.2700
                             4
                                   Royal F. Oakes (SBN CA 080480)
                             5     roakes@hinshawlaw.com
                                   Michael A.S. Newman (SBN CA 205299)
                             6     mnewman@hinshawlaw.com
                                   HINSHAW & CULBERTSON LLP
                             7     350 South Grand Ave., Suite 3600
                                   Los Angeles, CA 90071-3476
                             8     Tel: 213-680-2800; Fax: 213-614-7399
                             9     David S. Weinstein [Admitted Pro Hac Vice]
                                   Dweinstein@hinshawlaw.com
                          10       HINSHAW & CULBERTSON LLP
                                   2525 Ponce de Leon Blvd, 4th Floor
                          11       Coral Gables, FL 33134
                                   Tel: 305-428-5038; Fax: 305-577-1063
                          12
                                   Attorneys for Respondents-Defendants
                          13       THE GEO GROUP, INC. and NATHAN ALLEN
                          14                                  UNITED STATES DISTRICT COURT
                          15                               NORTHERN DISTRICT OF CALIFORNIA
                          16       ANGEL DE JESUS ZEPEDA RIVAS, BRENDA                 Case No. 3:20-cv-02731-VC
                                   RUIZ TOVAR, LAWRENCE MWAURA,
                          17       LUCIANO GONZALO MENDOZA JERONIMO,                   (Honorable Vince Chhabria)
                                   CORAIMA YARITZA SANCHEZ NUÑEZ,
                          18       JAVIER ALFARO, DUNG TUAN DANG,                      MOTION BY DEFENDANTS THE
                                                                                       GEO GROUP, INC. AND NATHAN
                          19                     Petitioners-Plaintiffs,               ALLEN TO DISMISS PLAINTIFFS’
                                                                                       COMPLAINT
                          20              vs.
                          21       DAVID JENNINGS, Acting Director of the San          Date: October 29, 2020
                                   Francisco Field Office of U.S. Immigration and      Time: 10:00 a.m.
                          22       Customs Enforcement; MATTHEW T.                     Courtroom: 4
                                   ALBENCE, Deputy Director and Senior Official
                          23       Performing the Duties of the Director of the U.S.   Complaint Filed: April 20, 2020
                                   Immigration and Customs Enforcement; U.S.
                          24       IMMIGRATION AND CUSTOMS
                                   ENFORCEMENT; GEO GROUP, INC.;
                          25       NATHAN ALLEN, Warden of Mesa Verde
                                   Detention Facility,
                          26
                                                 Respondents-Defendants.
                          27
                          28
                                                                                   1
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                              MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
  Los Angeles, CA 90071-3476
         213-680-2800
                                                                                                 Case No. 3:20-cv-02731-VC
                                      Case 3:20-cv-02731-VC Document 709 Filed 09/21/20 Page 2 of 10



                             1             TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD HEREIN:
                             2            PLEASE TAKE NOTICE that on October 29, 2020, at 10:00 a.m., in Courtroom 4 of the

                             3     above-entitled Court, located at 450 Golden Gate Avenue, San Francisco, CA 94102, Defendants

                             4     The GEO Group, Inc. (“GEO”) and Nathan Allen (“Allen”) (collectively, “GEO Defendants”) will

                             5     and hereby do move this Court for an order dismissing this matter in favor of the GEO Defendants,

                             6     pursuant to Fed. R. Civ. Proc., Rule 12(b)(6), on the following ground:

                             7            The Second Cause of Action, the only cause of action asserted against the GEO Defendants,

                             8     fails to state a claim upon which relief can be granted.

                             9            This Motion is based upon this Notice, the concurrently-filed Memorandum of Points and

                          10       Authorities, and upon such other oral or documentary evidence and argument that this Court may

                          11       deem relevant.

                          12
                                   DATED:      September 21, 2020                        BURKE, WILLIAMS & SORENSEN, LLP
                          13
                          14                                                      By: /s/Susan E. Coleman
                                                                                      Susan E. Coleman
                          15                                                          Attorneys for Respondents-Defendants
                                                                                      THE GEO GROUP, INC. and NATHAN
                          16                                                          ALLEN
                          17
                          18       DATED:      September 21, 2020                        HINSHAW & CULBERTSON LLP
                          19
                                                                                  By: /s/Royal F. Oakes
                          20                                                          Royal F. Oakes
                                                                                      Michael A.S. Newman
                          21                                                          David S. Weinstein
                                                                                      Attorneys for Respondents-Defendants
                          22                                                          THE GEO GROUP, INC. and NATHAN
                                                                                      ALLEN
                          23
                          24
                          25
                          26
                          27
                          28
                                                                                     2
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                                MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
  Los Angeles, CA 90071-3476
         213-680-2800
                                                                                                   Case No. 3:20-cv-02731-VC
                                      Case 3:20-cv-02731-VC Document 709 Filed 09/21/20 Page 3 of 10



                             1                          MEMORANDUM OF POINTS AND AUTHORITIES
                             2
                                                                        I.      INTRODUCTION
                             3
                                          Plaintiffs are detainees of defendant Immigration and Customs Enforcement (“ICE”) who
                             4
                                   have sued alleging the violation of their Fifth Amendment due process rights (first claim for relief),
                             5
                                   for violation of the First Amendment (second claim for relief), and for violation of the
                             6
                                   Administrative Procedure Act (third claim for relief). Of these, Defendants The GEO Group, Inc.
                             7
                                   (“GEO”) and Nathan Allen (“Allen”) (collectively, “GEO Defendants”) have only been sued on the
                             8
                                   second claim for relief. That is, the only claim against the GEO Defendants is that they violated
                             9
                                   Plaintiffs’ First Amendment rights. In particular, Plaintiffs claim the GEO Defendants retaliated
                          10
                                   against them for conducting a hunger strike.
                          11
                                          In fact, there is no First Amendment right to engage in a hunger strike, just as there is no
                          12
                                   constitutional right to cut or mutilate oneself, hurt others, engage in violence, or commit suicide.
                          13
                                   Regardless of the “expressive” content of such acts, they are not and should not be protected.
                          14
                                   Furthermore, even if such acts were protected, the GEO Defendants would have a clear and
                          15
                                   legitimate goal in seeking to preserve the health of the civil detainees. Therefore, as Plaintiffs have
                          16
                                   failed to state a claim upon which relief can be granted as to the GEO Defendants, the instant motion
                          17
                                   should be granted, without leave to amend.
                          18
                                                II.     THE PERTINENT ALLEGATIONS OF THE COMPLAINT
                          19
                                          Although the lawsuit focuses primarily on medical and living conditions in the subject
                          20
                                   facilities, the GEO Defendants have been sued on one cause of action only, the Second Claim For
                          21
                                   Relief for violation of the First Amendment. Complaint, ¶ 140. Plaintiffs allege they engaged in a
                          22
                                   hunger strike to protest the conditions in the facility operated by the GEO Defendants, and that the
                          23
                                   GEO Defendants responded to the hunger strike by closing the commissary, thus preventing inmates
                          24
                                   from making purchases there. Plaintiffs allege this “retaliatory” conduct constitutes a violation of
                          25
                                   the First Amendment. Complaint, ¶¶ 4, 87-97, 130-38, 140.
                          26
                          27
                          28
                                                                                     1
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                                MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
  Los Angeles, CA 90071-3476
         213-680-2800
                                                                                                   Case No. 3:20-cv-02731-VC
                                      Case 3:20-cv-02731-VC Document 709 Filed 09/21/20 Page 4 of 10



                             1                 III.     THE STANDARD UNDER FED. R. CIV. PROC., RULE 12(B)(6)
                             2            Under Fed. R. Civ. Proc., Rule 12(b)(6), a complaint may be dismissed for failure to state a
                             3     claim on which relief may be granted. "The purpose of a motion to dismiss under Rule 12(b)(6) is
                             4     to test the legal sufficiency of the complaint." N. Star Int'l v. Ariz. Corp. Comm'n, 720 F.2d 578,
                             5     581 (9th Cir. 1983). To survive a motion to dismiss, a plaintiff is required to “state a claim to relief
                             6     that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In this, plaintiffs
                             7     cannot survive a Rule 12(b)(6) motion merely by showing that their theory is possible; rather, their
                             8     complaint must be dismissed unless they have “nudged their claims across the line from conceivable
                             9     to plausible.” Id. at 570. See also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
                          10              “Dismissal can be based on the lack of a cognizable legal theory or the absence of sufficient
                          11       facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699
                          12       (9th Cir. 1990). “While the court generally must assume factual allegations to be true, it need not
                          13       assume the truth of legal conclusions cast in the form of factual allegations.” United States ex rel.
                          14       Chunie v. Ringrose, 788 F.2d 638, 643 fn. 2 (9th Cir. 1986).
                          15       IV.    THE SECOND CAUSE OF ACTION FAILS AS AGAINST THE GEO
                          16              DEFENDANTS
                          17              A.          The Test for a First Amendment Retaliation Claim
                          18              “A viable claim of First Amendment retaliation against a civil detainee entails five elements:
                          19       (1) the plaintiff engaged in protected conduct; (2) an assertion that a state actor took some adverse
                          20       action against the plaintiff; (3) the adverse action was ‘because of the plaintiff's protected conduct’
                          21       (i.e., ‘retaliatory motive’); (4) the adverse action ‘would chill or silence a person of ordinary
                          22       firmness from future First Amendment activities;’ and (5) the action did not reasonably advance a
                          23       legitimate correctional goal.” Walker v. King, 2017 U.S. Dist. LEXIS 37255, *11 (E.D. Cal. 2017);
                          24       Saint-Martin v. Price, 2018 U.S. Dist. LEXIS 19550, *6-7 fn. 3 (E.D. Cal. 2018); Smith v. Napa
                          25       State Hosp., 2016 U.S. Dist. LEXIS 147812, *7 (C.D. Cal. 2016); Ryan v. Siqueiros, 2016 U.S. Dist.
                          26       LEXIS 65645, *9 (E.D. Cal. 2016); Karboau v. Clark, 2012 U.S. Dist. LEXIS 155521, *10-11
                          27       (W.D. Wash. 2012). Plaintiffs do not satisfy these elements.
                          28
                                                                                      2
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                                 MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
  Los Angeles, CA 90071-3476
         213-680-2800
                                                                                                    Case No. 3:20-cv-02731-VC
                                      Case 3:20-cv-02731-VC Document 709 Filed 09/21/20 Page 5 of 10



                             1            B.      A Hunger Strike is Not First Amendment Protected Conduct
                             2            As discussed above, to state a First Amendment claim, Plaintiffs must first establish they
                             3     were engaged in protected conduct. Walker v. King, supra at *11. Plaintiffs assert that the hunger
                             4     strike they engaged in, and encouraged others to engage in, is First Amendment protected conduct.
                             5     In fact, they have not established that it is protected conduct at all. As noted in Rios v. Gipson, 2019
                             6     U.S. Dist. LEXIS 39830, *17 (E.D. Cal. 2019), there is no United States Supreme Court or Ninth
                             7     Circuit Court of Appeals case holding that a hunger strike is protected First Amendment speech.
                             8     See also Ransom v. Lee, 2017 U.S. Dist. LEXIS 225568, *16-17 (C.D. Cal. 2017) (noting lack of
                             9     Ninth Circuit or Supreme Court authority). Indeed, many courts across the country have questioned
                          10       or rejected the idea that a hunger strike is protected by the First Amendment. Khaldun v. Daughtery,
                          11       2009 U.S. Dist. LEXIS 118707 (S.D. Ind. 2009) (“[Plaintiff’s] act of going on a hunger strike was
                          12       not protected activity under the First Amendment . . . .”); Owens v. Blagojevich, 2007 U.S. Dist.
                          13       LEXIS 815, *6 (S.D. Ill. 2007) (“The Court is not aware of any specific guarantee under the First
                          14       Amendment that protects inmate hunger strikes” and noting that the Seventh Circuit “has frowned
                          15       upon inmate coercive tactics like hunger strikes.”); Haywood v. Rednor, 2012 U.S. Dist. LEXIS
                          16       70812, * 4-5 (S.D. Ill. 2012) (questioning whether there is any “specific guarantee under the First
                          17       Amendment, or any other constitutional provision, that protects inmate hunger strikes” and further
                          18       noting that force-feeding a striking inmate is no violation); Crawford v. Kalaher, 2012 U.S. Dist.
                          19       LEXIS 170796, *5 (S.D. Ill. 2012) (“The Court is not aware of any specific guarantee under the
                          20       First Amendment, or any other constitutional provision, that protects inmate hunger strikes.”); Smith
                          21       v. USP Terre Haute Clinical Dir., 2013 U.S. Dist. LEXIS 61118, *3 (S.D. Ind. 2013) (“The court
                          22       has found no authority for the proposition that the First Amendment protects prisoner hunger
                          23       strikes.”); Malone v. Conley, 2018 U.S. Dist. LEXIS 55988, *5 (S.D. Ohio 2018) (accord); White
                          24       v. Suneja, 2010 U.S. Dist. LEXIS 120496, at *2 (S.D. Ill. Nov. 15, 2010) (accord).
                          25              Plaintiffs may assert a hunger strike is protected because it is “expressive.” However, the
                          26       law permits “a freer hand in restricting expressive conduct than . . . in restricting the written or
                          27       spoken word.” City of Erie v. Pap's A.M., 529 U.S. 277, 299 (2000) (citation omitted). Indeed,
                          28
                                                                                      3
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                                 MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
  Los Angeles, CA 90071-3476
         213-680-2800
                                                                                                    Case No. 3:20-cv-02731-VC
                                      Case 3:20-cv-02731-VC Document 709 Filed 09/21/20 Page 6 of 10



                             1     expressive conduct that causes physical harm is generally not protected; thus, acts of violence that
                             2     are meant to convey a “message” are nonetheless not protected. N.A.A.C.P. v. Claiborne Hardware
                             3     Co., 458 U.S. 886, 916 (1982) ("Certainly violence has no sanctuary in the First Amendment, and
                             4     the use of weapons, gunpowder, and gasoline may not constitutionally masquerade under the guise
                             5     of advocacy."); United States v. Jenkins, 909 F. Supp. 2d 758, 776 (E.D. Ky. 2012) (“Violence is
                             6     not constitutionally protected conduct.”); United States v. Hossein Afshari, 426 F.3d 1150, 1161 (9th
                             7     Cir. 2003) (no First Amendment right to facilitate terrorism by giving terrorists the weapons and
                             8     explosives to carry out their missions).
                             9             Not only are violent acts not protected activity, but even writings that contain violent or
                          10       threatening material are not protected. Bauer v. Sampson, 261 F.3d 775, 782 (9th Cir. 2001) (threats
                          11       of violence are not protected by the First Amendment); Williams v. Wetzel, 2017 U.S. Dist. LEXIS
                          12       213262, *8 (W.D. Penn. 2017) (“[W]riting a graphic, violent letter about two prison staff members
                          13       does not qualify.”); Torres v. Clark, 522 F. App'x 103, 105 (3d Cir. 2013) (holding that a prisoner's
                          14       letter containing a threat against a correctional officer is not constitutionally protected); Brown v.
                          15       Hannah, 850 F. Supp. 2d 471, 479 (M.D. Pa. 2012) (there is no “constitutionally protected right, in
                          16       the prison setting, to use inappropriate, disrespectful and derogatory language to [the prison
                          17       official].").
                          18               Self-harm is no more protected by the First Amendment than is harming others. Indeed, a
                          19       facility is constitutionally required to take steps to prevent inmates from self-harm and suicide.
                          20       Conn v. City of Reno, 572 F.3d 1047, 1051 (9th Cir. 2009). Thus, "[a]ttempting suicide is not
                          21       constitutionally protected conduct.” Reese v. Unknown Bolm, 2020 U.S. Dist. LEXIS 27828, *14
                          22       (W.D. Mich. 2020) (citing Robinson v. Schertz, 2007 U.S. Dist. LEXIS 91984, *2 (W.D. Mich.
                          23       2007); Lisle v. Goldman, 2018 U.S. Dist. LEXIS 161986, *7 (S.D. Ill. 2018) (“[T]here is no First
                          24       Amendment right to attempt suicide.”). A hunger strike works as a coercive tool because, carried
                          25       to its logical endpoint, it can lead to severe health consequences or death. To say that an inmate has
                          26       a First Amendment right to go on a hunger strike is no different than saying he or she has a First
                          27       Amendment right to attempt to engage in self-harm or to commit suicide. Again, a facility has the
                          28
                                                                                     4
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                                MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
  Los Angeles, CA 90071-3476
         213-680-2800
                                                                                                   Case No. 3:20-cv-02731-VC
                                       Case 3:20-cv-02731-VC Document 709 Filed 09/21/20 Page 7 of 10



                             1     right, and even the duty, to intervene and prevent this. See, e.g., Brown v. McGinnis, 2012 U.S. Dist.
                             2     LEXIS 10847, *8 (W.D.N.Y. 2012) (approving “the practice of force-feeding inmates who are
                             3     engaging in a hunger strike.”).
                             4             Further, encouraging another to harm themselves by engaging in a hunger strike is not
                             5     protected speech either. Dearing v. Denny, 2017 U.S. Dist. LEXIS 199081, *18 (S.D. Ohio. 2017)
                             6     (plaintiff’s action in “soliciting his fellow inmates to participate in a collective hunger strike” is “not
                             7     protected under the First Amendment.”). Indeed, it is a felony under California law to encourage
                             8     another person to commit suicide. Cal. Pen. Code § 401 (“Any person who deliberately aids,
                             9     advises, or encourages another to commit suicide is guilty of a felony.”); Fulton v. Lamarque, No.
                          10       C 03-4709 RMW (PR), 2008 U.S. Dist. LEXIS 26234, *5 (N.D. Cal. Mar. 31, 2008) ("To the extent
                          11       defendants segregated and instituted disciplinary proceedings against plaintiff because they believed
                          12       he instigated the strike [which included a hunger strike], this does not amount to retaliation for the
                          13       exercise of a constitutional right[] because plaintiff had no First Amendment right to instigate the
                          14       strike.").
                          15               A civil detainee using a hunger strike as a lever to coerce change is substantively no different
                          16       from any other kind of coercion based on the threat of physical harm, to oneself or others. Say, for
                          17       example, an inmate brandishes a hatchet and threatens to cut her own fingers off, unless the facility
                          18       improved its policies. Would that be protected conduct merely because it is meant to “express”
                          19       protest? Would an inmate have a First Amendment protected right to cut herself, or burn herself
                          20       with cigarettes, if her purpose was expressive, and if her goal was to get the public and the
                          21       governor’s attention? Is there a constitutional protection for an inmate who seeks to immolate
                          22       herself, if the purpose of such conduct was to convey a “message”? The clear answer is no. Where
                          23       “expressive” conduct threatens to cause physical harm to the perpetrator or to others, it is no longer
                          24       protected. 1
                          25
                                   1
                                    In their Complaint, Plaintiffs cite to FTC v. Superior Court Trial Lawyers Ass'n, 493 U.S. 411, 450
                          26       (1990) in support of their claim that “[h]unger strikes are quintessential expressive conduct and
                                   symbolic speech.” What Plaintiffs fail to note is that the FTC case deals with boycotts, and the
                          27       majority opinion does not ever mention hunger strikes. Hunger strikes are only discussed in the
                          28       dissent, once, in passing. Id. At 450.
                                                                                       5
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                                  MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
  Los Angeles, CA 90071-3476
         213-680-2800
                                                                                                     Case No. 3:20-cv-02731-VC
                                      Case 3:20-cv-02731-VC Document 709 Filed 09/21/20 Page 8 of 10



                             1              In short, regardless of its “message,” there is and can be no First Amendment right to
                             2     commit self-harm by slowly starving oneself, or by encouraging others to do the same. Therefore,
                             3     Plaintiff cannot satisfy the first element of the analysis for First Amendment retaliation.
                             4             C.      Curbing a Hunger Strike Reasonably Advances Legitimate Goals of the GEO
                             5                     Defendants
                             6             As noted above, to obtain First Amendment protection, it is not enough for civil detainees
                             7     to plead that they are engaged in protected activity; they must also plead that facility’s action in
                             8     curbing such conduct did not reasonably advance a legitimate goal of the facility. Walker v. King,
                             9     2017 U.S. Dist. LEXIS 37255, *11 (E.D. Cal. 2017). Moreover, such an allegation cannot simply
                          10       be asserted; it must be “plausible on its face,” and must “nudge” such claims “across the line from
                          11       conceivable to plausible.” Bell Atl. Corp. v. Twombly, supra at 570.
                          12               Here, it is not facially plausible to assert that the GEO Defendants lacked a legitimate goal
                          13       in seeking to prevent civil detainees from harming themselves. How can it be denied that
                          14       maintaining the health of civil detainees is a legitimate goal? Indeed, the entire premise of this
                          15       lawsuit is that the alleged failure to ensure the health of inmates constituted a violation of the
                          16       detainees’ constitutional rights. In other words, the facility does not merely have a right to prevent
                          17       inmates from being hurt, it has a duty to do so. It follows that the right to prevent inmates from
                          18       hurting themselves, and from encouraging others to hurt themselves, by engaging in a hunger strike
                          19       is at the top of the list of legitimate goals.
                          20               It is more than a little ironic that Plaintiffs, who allege that the failure to protect the health
                          21       of detainees constituted a constitutional violation, at the same time claim that GEO Defendants
                          22       violated their constitutional rights by seeking to prevent them from hurting themselves.
                          23               When it comes to hunger strikes, a facility is not merely permitted to intervene when inmates
                          24       seek to starve themselves, but it must do so. Thus, they cannot “allow a prisoner to starve himself
                          25       to death, or even starve himself to the point at which he seriously impairs his health . . . .” Freeman
                          26       v. Berge, 441 F.3d 543, 546 (7th Cir. 2006) (emphasis added); Conn v. City of Reno, 572 F.3d 1047,
                          27       1051 (9th Cir. 2009) (a prison facility violates the constitutional rights of inmates if it fails to
                          28
                                                                                       6
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                                    MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
  Los Angeles, CA 90071-3476
         213-680-2800
                                                                                                       Case No. 3:20-cv-02731-VC
                                      Case 3:20-cv-02731-VC Document 709 Filed 09/21/20 Page 9 of 10



                             1     implement policies aimed at suicide prevention); Rodriguez v. Briley, 403 F.3d 952, 953 (7th Cir.
                             2     2005) (“At some point, refusal to eat might turn suicidal and then the prison would have to
                             3     intervene.”) (emphasis added); Nesmith v. Cty. of San Diego, 2019 U.S. Dist. LEXIS 49606, *86
                             4     (S.D. Cal. 2019) (finding that a prison’s inadequate suicide prevention program could be deemed to
                             5     have violated the constitutional rights of inmates). If a facility has an obligation to prevent an
                             6     inmate from harming himself or herself, then at very least it has the right to curb activity that may
                             7     inevitably lead to self-harm and death.
                             8             Furthermore, a facility need not adopt a policy that is “least restrictive,” especially when
                             9     Plaintiffs’ actions threaten to harm them. Talib v. Gilley, 138 F.3d 211, 215 fn. 4 (5th Cir. 1998)
                          10       (“[P]rison officials are not required to adopt the policy ‘least restrictive’ of prisoners' rights, so long
                          11       as the policy adopted is itself reasonable.”); Brown v. McGinnis, 2012 U.S. Dist. LEXIS 10847, * 8
                          12       (W.D.N.Y. 2012) (“Prisoner retaliation claims ‘pose a substantial risk of unwarranted judicial
                          13       intrusion in matters of general prison administration.’”); People ex rel. Ill. Dep't of Corr. v. Millard,
                          14       335 Ill. App. 3d 1066, 1071 (2003) (agreeing with decisions upholding the right to force-feed
                          15       hunger-striking prisoners.) For these reasons, it is clear Plaintiffs have not established and cannot
                          16       establish the fifth element of the First Amendment analysis, even if a hunger strike constituted
                          17       protected activity, which it is not.
                          18               Finally, even in the jurisdictions where courts have found that prisoners could in theory have
                          19       a First Amendment right to engage in a hunger strike (again neither the Supreme Court nor the Ninth
                          20       Circuit has ever so held), such courts have qualified this right by holding that “so long as reasonable
                          21       and effective means of communication remain open and no discrimination in terms of content is
                          22       involved,” officials are accorded latitude in restricting such conduct. Stefanoff v. Hays County, 154
                          23       F.3d 523, 527 (5th Cir. 1998) (finding that, even if theoretically protected, a hunger strike was
                          24       “sufficiently disruptive” to give the facility a reasonable interest in curtailing it); People ex rel. Ill.
                          25       Dep't of Corr. v. Millard, 335 Ill. App. 3d 1066, 1071 (2003) (agreeing with decisions upholding
                          26       the right to force-feed hunger-striking prisoners.) Here, the fact Plaintiffs had other reasonable and
                          27       effective means of communicating their protests is evidenced by the very existence of this lawsuit.
                          28
                                                                                       7
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                                  MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
  Los Angeles, CA 90071-3476
         213-680-2800
                                                                                                     Case No. 3:20-cv-02731-VC
                                     Case 3:20-cv-02731-VC Document 709 Filed 09/21/20 Page 10 of 10



                             1     There is no allegation, nor is there any indication, that Plaintiffs were barred in their ability to
                             2     communicate with the very organizations and attorneys that are zealously advocating for them in
                             3     this case. Chavez v. City of Oakland, 2009 U.S. Dist. LEXIS 46250, *9 (N.D. Cal. 2009) (noting
                             4     that filing a lawsuit is a “classic First Amendment activity.”). In short, even if a hunger strike
                             5     enjoyed some modicum of First Amendment protection (it should not), Plaintiffs’ access to the
                             6     alternative forum of litigation, the latitude given officials in curbing such conduct, and the obvious
                             7     legitimate interest the GEO Defendants would have in preventing inmates from harming themselves,
                             8     makes it clear Plaintiffs could not plausibly satisfy the fifth element of First Amendment analysis.
                             9              D.     Leave to Amend Should be Denied
                          10                Dismissal without leave to amend is proper if it is clear "the complaint could not be saved
                          11       by any amendment." Intri-Plex Techs. v. Crest Group, Inc., 499 F.3d 1048, 1056 (9th Cir. 2007);
                          12       Ascon Props., Inc. v. Mobil Oil Co., 866 F.2d 1149, 1160 (9th Cir. 1989) ("Leave need not be granted
                          13       where the amendment of the complaint . . . constitutes an exercise in futility . . . .")). Here, because
                          14       Plaintiffs cannot demonstrate they were engaged in First Amendment protected activity, or that the
                          15       GEO Defendants lacked a legitimate reason for curbing a hunger strike, any attempt to amend the
                          16       complaint will be an exercise in futility. Leave to amend should not be granted.
                          17                                              V.      CONCLUSION
                          18                For the foregoing reasons, the instant motion to dismiss should be granted without leave to
                          19       amend.
                          20       DATED:        September 21, 2020                       BURKE, WILLIAMS & SORENSEN, LLP
                          21
                                                                                   By: /s/Susan E. Coleman
                          22                                                           Susan E. Coleman
                                                                                       Attorneys for Respondents-Defendants
                          23
                                   DATED:        September 21, 2020                       HINSHAW & CULBERTSON LLP
                          24
                          25                                                       By: /s/Royal F. Oakes
                                                                                       Royal F. Oakes
                          26                                                           Michael A.S. Newman
                                                                                       David S. Weinstein
                          27                                                           Attorneys for Respondents-Defendants
                          28
                                                                                      8
HINSHAW & CULBERTSON LLP
350 South Grand Ave., Suite 3600
                                                                                 MOTION TO DISMISS PLAINTIFFS’ COMPLAINT
  Los Angeles, CA 90071-3476
         213-680-2800
                                                                                                    Case No. 3:20-cv-02731-VC
